Title: To George Washington from Benjamin Lincoln, 10 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War-office april 10th 1782
                        
                        I have the honor to transmit Your Excellency a resolve of Congress regulating the Paymaster’s department—By
                            this resolve it is directed that warrants issue from your Excellency for contingencies—at Lieutenant Wheaton’s request I
                            enclose you his accounts—for the payment of which he wishes to obtain a warrant on the Paymaster General. I have the honor
                            to be, With perfect respect and esteem, My dear General Your most obedient servant
                        
                            B. Lincoln

                        
                    